Appeal by the defendant from a judgment of the County Court, Nassau County (Brown, J.), rendered July 23, 2003, convicting him of criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal precludes appellate review of his contention that he was denied the effective assistance of counsel, except to the extent that it may have affected the voluntariness of the plea (see People v Demosthene, 2 AD3d 874 [2003]; People v Herring, 274 AD2d 525, 526 [2000]). We find that the defendant’s plea of guilty was knowing, intelligent, and voluntary (see People v Harris, 61 NY2d 9 [1983]).
Furthermore, by pleading guilty, the defendant forfeited appellate review of issues relating to pretrial discovery (see People v Hansen, 95 NY2d 227, 230-231 [2000]; People v Campbell, 73 NY2d 481, 486 [1989]; People v Perkins, 288 AD2d 506 [2001]).
The defendant’s remaining contention is without merit. Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.